Franchi Construction Company (Franchi) appeals from the allowance of a petition for acceptance and confirmation of an arbitration award and from the order that judgment be entered upon that award. The contract out of which the dispute arose and which provided for the submission of that dispute to arbitration was between E. T. Ryan Iron Works, Inc. (Ryan) and Franchi. Ryan submitted a *749demand for arbitration with Franchi. Prior to the introduction of evidence at the arbitration proceeding Van Noorden Company (Van Noorden) was substituted for Ryan as its successor under the contract. Franchi participated in that proceeding and assented to the substitution. The arbitrator’s award ran in favor of Van Noorden and against Franchi. Van Noorden filed a petition for acceptance and confirmation of the award to which Ryan was added as a party petitioner. Franchi now claims that the Superior Court lacked jurisdiction, under G. L. c. 251, §§ 1 and 16, to confirm the award and enter judgment thereon. (No petition to vacate or modify the award was filed. See G. L. c. 251, §§12 and 13.) We cannot agree. In view of the fact that Franchi assented at arbitration to the substitution of a third party, and all those who could have asserted a claim to the award were parties to the petition to accept and confirm the award, the court had jurisdiction to enter judgment on an award running in favor of that third party.
Irving I. Medoff for the defendant.
Richard P. Howe for the plaintiff.

Order for judgment affirmed.